Citation Nr: 0203765	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for respiratory 
disorders, to include sinusitis and asthma, to include as due 
to undiagnosed illness.

2.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993, to include service in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
February 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1999 from the Salt Lake 
City, Utah Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the two 
claimed disorders listed on the title page of this decision.  
In May 2001, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims for service connection 
and of the action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the issues of entitlement to service 
connection has been obtained and the available medical 
evidence is sufficient for a determination of these matters.

3.  There is no competent evidence which shows that the 
veteran has respiratory disorders, to include sinusitis and 
asthma, due to an undiagnosed illness.

4.  There is no competent medical opinion of record relating 
the veteran's diagnosed sinusitis and asthma to his periods 
of active duty service.

5.  There is no competent evidence which shows that the 
veteran has joint pain due to an undiagnosed illness.

6.  There is no competent medical opinion of record relating 
either the veteran's diagnosed bilateral chondromalacia, back 
pain, or trapezius muscle spasm to his periods of active duty 
service.


CONCLUSIONS OF LAW

1.  A chronic disability related to respiratory disorders, to 
include sinusitis and asthma, was neither incurred in or 
aggravated by service, nor may it be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317 (2001).

2.  A chronic disability related to joint pain was neither 
incurred in or aggravated by service nor may it be presumed 
to be due to an undiagnosed illness incurred during Persian 
Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claims prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims.  The discussions in the rating 
decisions, statement of the case (SOC), and supplemental 
statements of the case (SSOCs) regarding the disabilities at 
issue informed him of the information and evidence needed to 
substantiate his claims for service connection and complied 
with the VA's notification requirements.  In addition, the 
Board remanded the veteran's claim in May 2001 so that 
additional development of the evidence could be accomplished.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues of entitlement to service 
connection now before the Board on appeal has been obtained.  
The RO has obtained the veteran's service medical records and 
his post-service treatment records.  Reasonable efforts were 
taken to obtain all relevant evidence identified by the 
veteran, and all evidence so obtained was considered.  The 
veteran has also been provided VA examinations in connection 
with the disabilities at issue.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for his claimed disorders.  
The discussions in the rating decisions, SOC, and SSOCs have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulations have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Service-connected compensation may also 
be paid to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more of the 
signs or symptoms listed below.  The symptoms must be 
manifest to a degree of 10 percent or more not later than 
December 31, 2001.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.   

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  

The signs and symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to:  (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 
(2001). 

The enabling legislation for this regulation is 38 U.S.C.A. § 
1117 (West 1991 & Supp. 2001).  The legislative history of 
this provision demonstrates an intent on the part of Congress 
to provide compensation for Persian Gulf War veterans who 
suffer from signs and symptoms of undiagnosed illnesses, and 
who may have acquired these symptoms as a result of exposure 
to the "complex biological, chemical, physical and 
psychological environment of the Southwest Asia theater of 
operations."

Respiratory Disorders, to include Sinusitis and Asthma

Review of the veteran's service medical records shows that 
while the veteran reported having suffered from occasional 
nasal stuffiness and hay fever and denied having asthma at 
the time of his October 1988 enlistment examination, 
examination accomplished at that time revealed that clinical 
evaluation of the veteran's sinuses was normal.  A May 1991 
health record shows a diagnosis of streptococcal pharyngitis.  
An August 1991 health record shows that the veteran claimed 
to have suffered from sinus congestion for 4 days; a 
respiratory-related disorder was not diagnosed.  At the time 
of the veteran's August 1993 separation examination, as shown 
as part of a Report of Medical History, the veteran noted 
that he had experienced sinusitis/hay fever for 10 years, and 
that the symptoms were relieved by over-the-counter 
medications.  Also in August 1993, on examination, a 
respiratory disorder was not clinically shown to be present.  

As part of a January 1995 VA Gulf War protocol examination 
report the veteran is shown to have complained of 
experiencing sinusitis.  He indicated that he suffered from 
frequent sinus infections occurring every other month.  
Chronic sinusitis was diagnosed.  Normal sinus series 
findings were reported upon X-rays taken in conjunction with 
the examination.

Private medical records received from Riverton Family Health 
include an October 1996 treatment record which reveals that 
the veteran was seen for follow-up treatment regarding his 
allergic rhinitis.  A November 1996 treatment record shows 
that the veteran complained of stuffy/runny nose, cough, 
headache, and fever; sinusitis was diagnosed.  A January 1997 
record includes a diagnosis of acute sinusitis.  

A March 1998 private treatment record shows that bronchitis 
and sinusitis were both diagnosed.  

An October 1998 VA progress note shows a diagnosis of 
sinusitis.  

A December 1998 VA outpatient treatment record includes a 
diagnosis of possible asthma, based upon symptoms of 
intermittent wheezing and atopic symptoms in the veteran's 
personal and family history.  It was also reported that this 
condition "sounds" like it started during the veteran's 
childhood.  VA medical records dated in March, June and 
December 1999 are shown to include diagnoses of asthma and 
sinusitis.

A VA outpatient treatment record dated in March 1999 shows 
that asthma and sinusitis were diagnosed.  

A lay statement dated in March 2000 submitted from the 
veteran's parents indicates that the veteran did not suffer 
from bronchitis or sinus infections prior to his period of 
service with the Marine Corps.  Another lay statement, 
submitted by a friend of the veteran's, and also dated in 
March 2000, indicates that the veteran suffered from sinus 
infections five to six times per year.  

Private surgical medical records associated with the 
veteran's claims folder indicate that he underwent nasal 
surgery in April 2000.  The preoperative and postoperative 
diagnoses were identical:  chronic maxillary sinusitis.  The 
presence of chronic obstructive nasal breathing secondary to 
deviated nasal septum and hypertrophic inferior turbinates 
was also shown to have been observed.  

VA CT [computed tomography] studies of the veteran's 
paranasal sinuses accomplished in June 2000 are shown to have 
revealed findings reflective of severe bilateral maxillary 
sinus disease, with possible early mucocele formation on the 
left with early bony remodeling.  Postoperative changes from 
partial bilateral uncinectomies were also found.

Pulmonary function testing of the veteran is also shown to 
have been accomplished at a VA medical facility in June 2000.  
Normal spirometry, DLCO, and lung volumes were reported.  

The report of a VA nose, sinus, larynx, and pharynx 
examination, dated in July 2000, shows that chronic sinusitis 
status post endoscopic sinus surgery was diagnosed.  The 
report noted that the veteran had a long history of chronic 
sinusitis and frequent sinus infections.  

A VA general medical examination was also conducted in July 
2000.  Review of the examination report shows that the 
veteran complained of respiratory problems beginning a few 
months following his return from Gulf War service.  These 
were noted to include frequent acute respiratory infections 
with bronchitis, sinusitis, and throat infections.  The 
veteran was also noted to have symptoms of allergic rhinitis 
in the Spring and Fall of each year.  Chronic sinusitis and 
bronchial asthma were diagnosed.  

The medical evidence of record is also shown to include a May 
2001 private treatment record which includes a diagnosis of 
allergic rhinitis.

The Board finds that while the evidence of record shows that 
the veteran has in fact presented evidence of objective 
indications that he has a chronic disability manifested by 
respiratory disorders, to include allergic rhinitis, 
sinusitis and bronchial asthma, clinical diagnoses have been 
attributed to these named disorders.  As such, the veteran's 
claim that these disorders are due to an undiagnosed illness 
incurred during Persian Gulf service, pursuant to 38 C.F.R. 
§ 3.317, is without merit.  Additionally, the Board 
parenthetically notes that the record shows that the veteran 
suffered from certain respiratory-related disorders, to 
include sinusitis and hay fever, prior to his period of 
military service.  

Additionally, while the veteran's contentions have primarily 
centered on his service in the Persian Gulf during Operation 
Desert Storm, service connection must also be considered on a 
direct basis, that is, it must also be determined if any of 
these conditions may be directly related to the veteran's 
periods of active duty.  Combee v. Brown, 34 F.3rd 1039 
(Fed.Cir. 1994).

Regarding his claim for respiratory disorders on a direct 
basis, there is no competent evidence linking his claimed 
disorder to active duty.  The veteran has not submitted any 
competent medical evidence nor is there any competent medical 
evidence of record which establishes that the veteran 
currently suffers from respiratory disorders, to include 
sinusitis and asthma, which are related to either of his 
periods of active duty or any incident therein.  
Additionally, review of the evidence of record is not shown 
to include competent medical evidence which establishes that 
sinusitis underwent a chronic increase in severity during the 
veteran's periods of active duty.  See 38 C.F.R. § 3.306 
(2001).  In fact, on enlistment examination in October 1988, 
clinical evaluation of the respiratory system was normal.  
While the veteran reported at the time of his separation 
examination in August 1993, that he had experienced 
sinusitis/hay fever for 10 years, a respiratory disorder was 
not diagnosed.  

The Board also observes that the veteran's assertion that 
there is a causal connection, or nexus, between his claimed 
respiratory disorders and his periods of military service is 
not competent to establish diagnoses or causation.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Nothing 
in the record indicates that the veteran has the appropriate 
knowledge or experience to make these determinations nor is 
it contended otherwise.  The same doctrine enunciated by the 
United States Court of Appeals for Veterans Claims (Court) 
also applies to the above-discussed lay statements submitted 
in support of the veteran's claim.  Id.

Essentially, there is not an approximate balance of positive 
and negative evidence regarding this issue, so as to warrant 
application of the doctrine of benefit of doubt.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Joint Pain

Review of the veteran's service medical records shows that 
the veteran did not complain of any joint-related problems at 
the time of his October 1988 enlistment examination, and 
examination findings showed that clinical evaluation of his 
musculoskeletal system was described as normal.  Review of a 
March 1993 health record shows that the veteran complained of 
left knee pain for about one month.  Left knee pain was 
diagnosed.  At the time of the veteran's August 1993 
separation examination, as shown as part of a Report of 
Medical History, the veteran is not shown to have complained 
of any joint-related problems.  Also in August 1993, on 
separation examination, clinical evaluation of the veteran's 
lower extremities (and other musculoskeletal) was described 
as normal.  

A January 1995 VA Gulf War Protocol examination report is 
devoid of any mention of joint-related problems by the 
veteran.  

A private medical record from Riverton Family Health shows 
that the veteran complained of left knee instability in 
September 1997; mild left knee effusion was diagnosed.  A 
January 1998 private medical record from the same private 
facility shows that lower back pain was diagnosed.  

As part of a Physician's Initial Report of Work Injury or 
Occupational Disease, dated in June 1998, it is noted that 
the veteran had been injured in an automobile accident in 
June 1998.  Cervical and upper back strain was diagnosed.  

A lay statement dated in March 2000 submitted from the 
veteran's parents indicates that the veteran did not suffer 
from knee problems prior to his period of service with the 
Marine Corps.  Another lay statement, also dated in March 
2000, and submitted by a friend of the veteran's, indicates 
that the veteran had knee pain which caused him work-related 
difficulty.  

An April 2000 private treatment record shows that the veteran 
complained of neck-related stiffness and pain for two weeks, 
which he claimed to have experienced off and on since his 
involvement in a motor vehicle accident the previous year.  
Trapezius muscle spasm producing cephalalgia was diagnosed.  

The report of a VA Gulf War Guidelines examination, dated in 
July 2000, shows that left knee grade 3 chondromalacia 
patellar was diagnosed, along with grade 1 right knee 
chondromalacia patellar.  Constant left knee pain and 
intermittent right knee pain was reported.  Recurrent left 
knee swelling was also documented.  The examining physician 
added that at the current time painless and normal range of 
motion was demonstrated.  

A VA general medical examination was also conducted in July 
2000.  Review of the examination report shows that an 
orthopedic-related diagnosis was not included.  

A July 2000 VA X-ray report shows that examination of the 
veteran's knees were reported as normal.  

A December 2000 private treatment record shows that the 
veteran fell through ice while duck hunting injuring his 
back.  Low back muscle strain and possible vertebral injury 
was diagnosed.  

Upon review of the complete evidence of record, the Board 
finds that while the evidence of record shows that the 
veteran has in fact presented evidence of objective 
indications that he has a chronic disability manifested by 
joint pain, to include pain affecting his knees, back and 
neck, clinical diagnoses, as discussed above, have been 
attributed to all of these named disorders.  As such, the 
veteran's claim that these disorders are due to an 
undiagnosed illness incurred during Persian Gulf service, 
pursuant to 38 C.F.R. § 3.317, is without merit. 

Additionally, while the veteran's contentions have primarily 
centered on his service in the Persian Gulf during Operation 
Desert Storm, service connection must also be considered on a 
direct basis, that is, it must also be determined if any of 
these conditions may be directly related to the veteran's 
periods of active duty.  Combee, supra.

Regarding his claim for joint pain on a direct basis, there 
is no competent evidence of record, concerning any of his 
documented joint pain pathology, linking a claimed joint 
pain-related disorder to active duty.  The veteran has not 
submitted any competent medical evidence nor is there any 
competent medical evidence of record which establishes that 
the veteran currently suffers from joint pain, to include 
such pain relating to his knees, back or neck, which is 
related to either of his periods of active duty or any 
incident therein.  

The veteran's assertion that there is a causal connection, or 
nexus, between his claimed joint pain disorders and his 
periods of military service is not competent to establish 
diagnoses or causation.  As indicated above, medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Espiritu, supra.  Nothing in the record indicates that the 
veteran has the appropriate knowledge or experience to make 
these determinations nor is it contended otherwise.  The same 
Court-held doctrine also applies to the above-discussed lay 
statements submitted in support of the veteran's claim.  Id.

Essentially, there is not an approximate balance of positive 
and negative evidence regarding this issue, so as to warrant 
application of the doctrine of benefit of doubt.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for respiratory disorders, to include 
sinusitis and asthma, is denied.

Service connection for joint pain is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

